Case 1:16-cr-00675-KPF Document 246 Filed 11/10/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

~V.- OF FORFEITURE/

: MONEY JUDGMENT

JOHN DUNCAN,
S5 16 Cr. 675 (KPF)

Defendant.

WHEREAS, on or about December 27, 2018, JOHN DUNCAN (the
“defendant”), was charged in a two-count Superseding Information,
S5 16 Cr. 675 (KPF) (the “Information”’), with intentionally and
knowingly .combining, conspiring, confederating, and agreeing to
violate the narcotics law of the United States in violation of
Title 21, United States Code, Section 846 (Count One); and
knowingly using and carrying a firearm during an in relation to a
drug trafficking crime, in violation of Titie 18, United States
Code, Section 924(c) (Count Two);

WHEREAS, the Information included a forfeiture
allegation as to Count One, seeking forfeiture to the United
States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting or derived from the proceeds
that the defendant obtained directly or indirectly as a result of
the offense charged in Count one of the Information and any and
all property used or intended to be used in any manner or part to

commit and to facilitate the commission of the offense charged in

 

 
Case 1:16-cr-00675-KPF Document 246 Filed 11/10/20 Page 2 of 5

Count One of the information, including but not limited to a sum
of money representing the amount of proceeds obtained as a result
of the offense charged in Count One of the Information;

WHEREAS, on or about December 27, 2018, the defendant
pled guilty to Count One of the Information, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One and agreed to
forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, a sum of money representing the amount of
proceeds obtained as a result of the offense charged in Count One
of the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $10,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

 
Case 1:16-cr-00675-KPF Document 246 Filed 11/10/20 Page 3 of 5

United States Attorney, Assistant United States Attorney, MICHAEL
D. LONGYEAR of counsel, and the defendant, and his counsel, JESSE
SIEGEL, Esq., that:

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money
judgment in the amount of $10,000 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, JOHN
DUNCAN, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name

and case number.

 
Case 1:16-cr-00675-KPF Document 246 Filed 11/10/20 Page 4of5

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

 
Case 1:16-cr-00675-KPF Document 246 Filed 11/10/20 Page 5of5

Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
AUDREY STRAUSS

Acting United States Attorney for the
Southern District of New York

By: fe | \1/\0/doa0

MICHAEL D. LONGYEAR DATE
Assistant United States Attorney

One St. Andrew's Plaza

New York, NY 10007

(212) 637-2223

JOHN DUNCAN

By: Ah bn

JGHN DUNCAN

By:

 

 

JEgSE STEGEL/“ESQ.
Attorney for Defendant
233 Broadway, Suite 707
New York, NY 10279

SO ORDERED:

a_i] J op, y f be
Lilli hdd. iuitl, I] jo] 20 20
HONORABLE KATHERINE POLK FAILLA DATE
UNITED STATES DISTRICT JUDGE

 

 
